MEMORANDUM

TO: Honorable George B. Daniels
United States District Judge

 

FROM:  Bernisa M. Mejia
Intensive Supervision Specialist
United States Pretrial Services Officer

RE: Fatima Woods
DOCKET#: — 1:18-cr-00423-GBD-!

The attached memorandum was prepared by Intensive Supervision Specialist:

Bernisa M. Mejia 212-805-4314

 

Name Phone Number

will present to Your Honor significant details about the Bail Conditions which were imposed on the above-name
defendant.

We are requesting direction from the Court. Please initial the appropriate box(es) and return this form to us so
that we may comply with your instructions.

[] I have reviewed the information that you have supplied. I do not believe that this matter requires any
action by the Court at this time.

of. My office will inform all parties concerned that I will conduct a Bail Review Hearing in

VN tno
Wher’ fy : ——
Courtroom # on. 2020 at 0 / oY o GM .

Date Time
CJ T request that a Bail Review Hearing be conducted by:
[] The presiding Magistrate Judge in courtroom # 5A.
[] The District Court Judge presiding in Part I.

[] at his/her earliest convenience.
Judicial Officer

 

 
PS 3 - PAGE 2

[] A bench warrant shall be issued for the defendant’s arrest

 

 

(] So ordered: Grasge & Dorr Date LAR; 33 2020
YG dg

 
